—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered June 4, 1998, convicting him of criminal possession of a controlled substance in the fifth degree and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
*600Ordered that the appeal is dismissed.
The defendant has been deported and is no longer subject to the jurisdiction of the Court. Accordingly, the appeal is dismissed (see, People v Del Rio, 13 NY2d 899; People v Forde, 182 AD2d 830). Goldstein, J. P., McGinity, Luciano and Smith, JJ., concur.